August10, 2009 Dear Stockholder: On behalf of the Board of Directors, I cordially invite you to attend the annual meeting of the stockholders of Sport Chalet, Inc. to be held at the Company's executive offices located at One Sport Chalet Drive, La Cañada, California 91011, on Tuesday, September15, 2009, at 9:00a.m. (local time). The matters to be considered at the meeting are described in the attached Notice of Annual Meeting of Stockholders and Proxy Statement. The directors and officers of the Company will be present at the meeting, and will be available to respond to any questions and discuss the Company's operating results and future.I encourage you to attend in order to meet your directors and officers and to participate in the business of the meeting.However, if it is not possible for you to attend, please sign, date and promptly return the enclosed proxy card, or vote by telephone or the Internet, to ensure that your shares will be voted. Finally, you will find enclosed a 20% off coupon for your use at any of our 55 stores.As in the past, I encourage you to try our stores and to write me regarding your shopping experiences, what you liked about our stores and any suggestions you may have for improvement. Sincerely, /s/ Craig Levra Craig Levra, Chairman of the Board [THIS PAGE INTENTIONALLY LEFT BLANK] SPORT CHALET, INC.
